                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION


CURTIS N. DOTSON                                                            PETITIONER
Reg #20245-076

v.                               Case No. 2:18-cv-00104 JM-JTK

C MARUKA, Warden,
FCI-Forrest City Low                                                      RESPONDENT


                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections. After careful review, the

Court concludes that the findings and recommendations should be, and are hereby, approved and

adopted as this Court=s findings in all respects in their entirety. Judgment shall be entered

accordingly.

       IT IS SO ORDERED this 11th day of June, 2019.




                                                    UNITED STATES DISTRICT JUDGE
